Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 31 December 1815
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          
             Monticello. Dec. 31. 15.
          
          Nothing, my very dear and antient friend, could have equalled the mortification I felt on my arrival at home, and receipt of the information that I had lost the happiness of your visit. the season had so far advanced, and the weather become so severe, that together with the information given me by mr Correa, so early as September, that your friends even then were dissuading the journey I had set it down as certain it would be postponed to a milder season of the ensuing year. I had yielded therefore with the less reluctance to a detention in Bedford by a slower progress of my workmen than had been counted on. I have never more desired any thing than a full and free conversation with you. I have not understood the transactions in France during the years 14. and 15. from the newspapers we cannot even conjecture the secret and real history: and I had looked for it to your visit. a pamphlet (Le Conciliateur) received from M. Jullien had given me some idea of the obliquities & imbecilities of the Bourbons, during their first restoration. some maneuvres of both parties I had learnt from La Fayette, and more recently from Gallatin. but the note you referred me to at page 360. of your letter to Say has possessed me more intimately of the views, the conduct and consequences of the last apparition of Napoleon. still much is wanting. I wish to know what were the intrigues which brought him back, again and what those which finally crushed him? what parts were acted by A. B. C. D. Etc. some of whom I know, & some I do not? how did the body of the nation stand affectioned, comparatively, between the fool and the tyrant? Etc. Etc. Etc.from the account my family gives me of your sound health, and of the vivacity & vigor of your mind, I will still hope we shall meet again, and that the fine temperature of our early summer, to wit of May and June, may suggest to you the salutary effects of exercise, and change of air & scene. en attendant we will turn to other subjects.
          That your opinion of the hostile intentions of Great Britain towards us is sound, I am satisfied, from her movements North & South of us, as well as from her temper. she feels the gloriole of her late golden atchievements tarnished by our successes against her by sea and land; and will not be contented until she has wiped it off by triumphs over us also. I rely however on the Volcanic state of Europe to present other objects for her arms and her apprehensions: and am not without hope we shall be permitted to proceed peaceably in making children, and maturing and moulding our strength. strength & resources. it is impossible that France should rest under her present oppressions and humiliations. she will rise in that gigantic strength which cannot be annihilated, and will fatten her fields with the blood of her enemies. I only wish she may exercise patience and forbearance until divisions among them may give her a choice of sides.to the overwhelming power of England I see but two chances of limit. the first in her bankruptcy, which will deprive her of the golden instrument of all her successes. the other in that ascendancy which nature destines for us by immutable laws. but to hasten this last consummation, we too must exercise patience & forbearance. for 20. years to come we should consider peace as the summum bonum of our country. at the end of that period we shall be 20. millions in number, and 40. in energy, when encountering the starved & rickety paupers and dwarfs of English workshops. by that time I hope your grandson will be have become one of our High-admirals, and bear distinguished part in retorting the wrongs of both his countries on the most implacable and cruel of their enemies.in this hope, & because I love you, and all who are dear to you, I wrote to the President in the instant of reading your letter of the 7th on the subject of his adoption into our navy. I did it because I was gratified in doing it, while I knew it was unnecessary. the sincere respect and high estimation in which the President holds you, is such that there is no gratification, within the regular exercise of his functions, which he would withhold from you. be assured then that, if within that compass, this business is safe.
          Were you any other than whom you are, I should shrink from the task you have proposed to me, of undertaking to judge of the merit of your own translation of the excellent letter on education. after having done all which good sense & eloquence could do on the original, you must not ambition the double meed of English eloquence also. did you ever know an instance of one who could write in a foreign language with the eloquence elegance of a native? Cicero wrote Commentaries of his own Consulship in Greek. they perished unknown, while his native compositions have immortalised him with themselves. No, my dear friend; you must not risk the success of your letter on foreignisms of style which may weaken it’s effect. some native pen must give it to our countrymen in a native dress, faithful to it’s original. you will find such with the aid of our friend Correa, who knows every body, and will readily think of some one who has time and talent for this work. I have neither. till noon I am daily engaged in a correspondence much too extensive and laborious for my age. from noon to dinner health, habit and business require me to be on horseback; and render the society of my family & friends a necessary relaxation for the rest of the day. these occupations scarcely leave time for the papers of the day; and to renounce entirely the sciences and belles-lettres is impossible. had not mr Gilmer just taken his place in the ranks of the bar, I think we could have engaged him in this work. but I am persuaded that mr Correa’s intimacy with the persons of promise in our country will leave you without difficulty in laying this work of instruction open to our citizens at large.
          I have not yet had time to read your Equinoctial republics, nor the letter to Say; because I am still engrossed by the letters which had accumulated during my absence. the latter I accept with thankfulness, and will speedily read and return the former. God bless you, and maintain you in strength of body, and mind, until your own wishes shall be to resign both.
          Th: Jefferson
        